Dewey, J.
The taking and continued retention of this note for the period of two years, and until after the maker had become insolvent, was in violation of the rights of the plaintiff. So far as any statute provision existed in relation to the seizure of *300property, on a warrant to arrest a person charged with larceny it will be found limited to the articles alleged to have been stolen. Rev. Sts. c. 126, § 25. The alleged larceny in the. present case was of gold coin. And it is contended that there-was nothing to authorize the taking and subsequent detention of this property, under any authority of officers serving such warrants to take into their possession any articles of personal property that they may deem useful as evidence to be used to establish the guilt of the party charged with the larceny.
Without considering the question whether this right exists, and under what limitations, the court are clearly of opinion that in the present case, after the recognizance had been given by the plaintiff for his future appearance and the demand had been made for the note, the note ought to have been delivered to the plaintiff, and the refusal so to do and the continued retention of the same for the period of two years and until the maker had become insolvent cannot be justified. The defendant became thereby chargeable for the value of the note at the time of the conversion ; and the court properly ruled upon the question of damages.

Exceptions overruled.